


110 HR 5755 IH: Bipartisan Earmark Reform Commission

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		
		110th CONGRESS
		2d Session
		H. R. 5755
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Kind (for
			 himself, Mr. Ramstad,
			 Mr. Cooper,
			 Mr. Gilchrest,
			 Ms. Bean, Mr. Udall of Colorado, and
			 Mr. Walz of Minnesota) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Bipartisan Earmark Reform
		  Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Bipartisan Earmark Reform Commission
			 Act of 2008.
		2.EstablishmentThere is established a commission to be
			 known as the Bipartisan Earmark Reform Commission (hereinafter
			 in this Act referred to as the Commission).
		3.Duties of
			 CommissionThe duties of the
			 Commission shall be to—
			(1)develop a clear definition of what
			 constitutes an earmark;
			(2)consider all
			 policy implications of earmarks, including—
				(A)the general history and trends in
			 legislative earmarks, including changes in the numbers and sizes of
			 earmarks;
				(B)the policy effects
			 of these earmark trends;
				(C)the extent to
			 which for-profit companies receive legislative earmarks;
				(D)whether there are
			 disparities between the Members, districts, States, or regions receiving
			 legislative earmarks;
				(E)the impacts of
			 legislative earmarks on the overall budget and whether there are any effects on
			 specific departments, agencies, initiatives, or issue areas;
				(F)whether a
			 merit-based or competitive application process similar to what is used in grant
			 funding could be adapted for use in legislative earmarks;
				(G)whether the
			 current system of disclosure for legislative earmarks is sufficient for
			 purposes of public transparency;
				(H)the extent to
			 which the executive branch engages in earmarking, analyzed by number and size
			 of earmarks;
				(I)whether there are
			 any disparities between the Members, districts, States, or regions receiving
			 executive earmarks; and
				(J)the extent to which earmarked projects are
			 named after current or retired members of Congress (or family members thereof)
			 or executive branch officials (or family members thereof).
				4.Membership
			(a)Number and
			 appointmentThe Commission
			 shall be composed of 12 members appointed as follows:
				(1)Three members appointed by the
			 Speaker.
				(2)Two members
			 appointed by the House minority leader.
				(3)Three members
			 appointed by Senate majority leader.
				(4)Two members
			 appointed by Senate minority leader.
				(5)Two members
			 appointed by the President.
				(b)Political
			 affiliationOf the members appointed by each appointing authority
			 described in subsection (a) who is a Member of Congress, one appointed by each
			 such Member shall be a Member of Congress.
			(c)Chair and
			 co-chairThe President shall designate a chairperson and a
			 co-chairperson of the Commission from the members appointed under subsection
			 (a), one of whom shall be a Republican and one of whom shall be a
			 Democrat.
			(d)Continuation of
			 membershipIf a member was appointed to the Commission as a
			 Member of Congress and the member ceases to be a Member of Congress, that
			 member shall cease to be a member of the Commission.
			(e)MeetingsThe
			 Commission shall meet upon the call of the chairperson or a majority of its
			 members.
			(f)QuorumSeven
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
			5.Director and
			 staff of Commission
			(a)Director
				(1)In
			 generalSubject to subsection
			 (c) and to the extent provided in advance in appropriation Acts, the Commission
			 shall appoint and fix the pay of a director.
				(2)DutiesThe
			 director of the Commission shall be responsible for the administration and
			 coordination of the duties of the Commission and shall perform other such
			 duties as the Commission may direct.
				(b)StaffIn accordance with rules agreed upon by the
			 Commission, subject to subsection (c), and to the extent provided in advance in
			 appropriation Acts, the director may appoint and fix the pay of additional
			 personnel.
			(c)Applicability of
			 certain civil service lawsThe director and staff of the Commission
			 may be appointed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates, except
			 that pay fixed under subsection (a) may not exceed $150,000 per year and pay
			 fixed under subsection (b) may not exceed a rate equal to the daily equivalent
			 of the annual rate of basic pay for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
			(d)DetaileeAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of their regular employment without interruption.
			(e)Experts and
			 consultantsIn accordance
			 with rules agreed upon by the Commission and to the extent provided in advance
			 in appropriation Acts, the director may procure the services of experts and
			 consultants under section 3109(b) of title 5, United States Code, but at rates
			 not to exceed the daily equivalent of the annual rate of basic pay for level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
			6.Powers of
			 Commission
			(a)Hearings and
			 evidenceThe Commission may,
			 for the purpose of carrying out this Act, hold such hearings in addition to the
			 town hall style public hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers
			 appropriate. The Commission may administer oaths or affirmations to witnesses
			 appearing before it.
			(b)Powers of
			 members and agentsAny member
			 or agent of the Commission may, if authorized by the Commission, take any
			 action which the Commission is authorized to take under this section.
			(c)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(d)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(e)Contract
			 authorityTo the extent
			 provided in advance in appropriation Acts, the Commission may enter into
			 contracts to enable the Commission to discharge its duties under this
			 Act.
			7.ReportsThe Commission shall transmit a report to
			 the President and the Congress not later than six months after its
			 establishment. The report shall contain a detailed statement of the findings
			 and conclusions of the Commission, together with its recommendations for
			 legislation and administrative actions to reform the legislative and executive
			 earmark processes.
		8.TerminationThe Commission shall terminate 30 days after
			 submitting its final report pursuant to section 7.
		9.Congressional
			 consideration of legislation recommended by the CommissionNot later than 60 legislative days after
			 submission of the Commission’s report to Congress pursuant to section 7, the
			 majority leader of the House of Representatives and the majority leader of the
			 Senate shall introduce (by request) the legislation set forth in such
			 report.
		
